DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 6/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,262,892 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This is in response to applicant’s amendment/response filed on 6/30/2022, which has been entered and made of record. Claims 11 has been amended. No Claim has been cancelled. No Claim has been added. Claims 1-30 are pending in the application. 
The ODB rejections have been withdrawn in view of the approved Terminal Disclaimer.
The Claim rejection to Claim 11 has been withdrawn in view of the amendment to Claim 11.
Response to Arguments
Applicant's arguments filed on 6/30/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that “The combination is not obvious”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Capela and Davidson are considered analogous art because both pertain to manipulating objects on a touch display device, e.g. Capela recites “The disclosed embodiments relate generally to electronic devices with touch-sensitive surfaces, including but not limited to electronic devices with touch-sensitive surfaces configured to precisely move and place user interface objects.” (¶2), and Davidson recites “A process for enabling objects displayed on a multi-input display device to be grouped together” (ABS). Davidson teaches the method to “provide a less cluttered workspace for users”, and “more prominently display those objects most pertinent to users 102 and 104, while maintaining easy access to those objects attached to organizational tools” (¶68), and the suggestions/motivations would have been for the benefits mentioned above and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Kutaragi is cited to teaches the feature that memory configured to store a target element identifier associated with the target element in response to determining the selection touch event has occurred. It is well known in the art to save selected object IDs in memory for future manipulation. In addition, Kutaragi teaches “The identification information of the thus selected image objects 52 is sequentially stored in the memory of the home-use computer 18, and later used for collective display in the TV receiver in response to the auxiliary button 34R pressed.” (¶71). The suggestions/motivations would have been use of known technique to improve similar devices (methods, or products) in the same way.
In response to applicant's argument that Applicant's disclosure addresses vastly different problems that those recited by Capela, Davidson, or Kutaragi., the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant submits “Applicant's claimed "displaying a clutch user interface element" and "determining a selection touch event has occurred in proximity to the target user interface element while there is an absence of an engaging touch event in proximity to the clutch user interface element" (claims 1, 11, 21, Figures 1 - 13, ¶¶3 l, 35-36, 39, 44-47, 52-53, 56). These dynamically interrelated elements are not in either Capela, Davidson, Kutaragi, or the other art of record. These, among Applicant's other claimed elements, are only present in Applicant's claims, figures, and specification as referenced in detail above." (Remarks, p. 14). 
The examiner disagrees with Applicant’s premises and conclusion.  
As shown in Figs. 12B, Davidson teaches the display screen configured to display an organizational tool 1216 that corresponds to a clutch user interface element. Fig. 4A-4G teaches an example of a process for attaching an object to an organizational tool, which correspond to detecting an engaging touch event. ¶92 recites “Referring to FIG. 4B(b), a user engages the surface of multi-touch display device 400 at a point corresponding to object 402, drags finger 403 over the surface, and disengages the surface at a point where object 402 overlaps organizational tool 410.” In other words, attaching an object to an organizational tool by dragging the object to a point where object 402 overlaps organizational tool 410 reads on an engaging touch event. Before the engaging event occurs, the object 402 is selected and moved with user’s finger. 
Further, Fig. 13 and ¶198 teaches when the objects is attached to the organizational tool (i.e. the engaging touch event is occurring), activating certain manipulating functionality associated with the objects as shown in Figs. 13(b), 13(c). ¶198 recites “when the multi-touch display device 1300 rotates organizational tool 1316 in response to detecting input by fingers 1326 and 1328 engaging the organizational tool, as shown in FIG. 13(b), the multi-touch display device 1300 corresponding translates each of displayed objects 1302, 1304, and 1306 only with regard to whether and how the rotation of organizational tool 1316 impacts the point upon the attachment strip 1318 at which objects 1302, 1304, and 1306 are attached. Thus, in FIG. 13(c), multi-touch display device 1300 has translated the position of objects 1302, 1304, and 1306 with regard to the point at which each is connected to attachment strip 1318, while maintaining the angular orientation (illustrated by the consistent x and y axes next to each object) of objects 1302, 1304, and 1306.”.  
In other words, Davidson teaches selecting an object (e.g. 402) while there is an absence of an engaging touch event in proximity to the clutch user interface element (i.e. attaching an object to an organizational tool). 

Applicant argues that Capela teaches static function that cannot change, and concludes “When Capela is considered as a whole, these sweeping M-finger gestures teach away from Applicant's claimed features and innovations that enable any manner of functionality to be applied to a selected object upon execution of the clutch module." (Remarks, p. 24). 
The examiner disagrees with Applicant’s premises and conclusion.  
Capela teaches “electronic devices with touch-sensitive surfaces configured to precisely move and place user interface objects.” (¶2). Although Capela does not explicitly disclose a clutch user interface element for multiple function capability, Capela does not teaches that such an improvement is not allowed. In other words, Capela does not teach away from a multiple function improvement.

Applicant argues “Nowhere here or elsewhere in Davidson is there a disclosure of Applicant's recited "detecting an engaging element" and/or "when the engaging touch event is occurring, activate manipulating functionality."" (Remarks, p. 36-37). 
The examiner disagrees with Applicant’s arguments.  
“detecting an engaging element” is regarded as a typo of “detecting an engaging touch event”.
Davidson, in Fig. 13 and ¶198, teaches when the objects is attached to the organizational tool (i.e. the engaging touch event is occurring), activating certain manipulating functionality associated with the objects as shown in Figs. 13(b), 13(c). ¶198 recites “when the multi-touch display device 1300 rotates organizational tool 1316 in response to detecting input by fingers 1326 and 1328 engaging the organizational tool, as shown in FIG. 13(b), the multi-touch display device 1300 corresponding translates each of displayed objects 1302, 1304, and 1306 only with regard to whether and how the rotation of organizational tool 1316 impacts the point upon the attachment strip 1318 at which objects 1302, 1304, and 1306 are attached. Thus, in FIG. 13(c), multi-touch display device 1300 has translated the position of objects 1302, 1304, and 1306 with regard to the point at which each is connected to attachment strip 1318, while maintaining the angular orientation (illustrated by the consistent x and y axes next to each object) of objects 1302, 1304, and 1306.”.  The Examiner noted the claimed “an engaging touch event” does not necessarily mean a user’s touching of the screen, and it can be interpreted as an event that the object touching/overlapping the organizational tool. 

Applicant argues that “the reliance on Davidson at ¶136 does not support the unsupported conclusion that Fig. SA reads on "stopping the engaging touch event" (which is NOT recited by Applicant in claims 2, 12, or 22) or Applicant's dynamic interrelated elements of, among others, deactivating the manipulating functionality.” (Remarks, p. 41).
The examiner disagrees with Applicant’s arguments.  
Claims 2 recites “determining when the engaging touch event ceases to occur; and deactivating the nonovulating functionality associated with the target user interface.” Claims 12, 22 recites similar limitations.
Davidson teaches, as shown in Fig. 5C(b) and 5D(b), objects 512, 522 are detached from the tool, which means the engaging touch between the objects 512, 522 and the tool ceases to occur. Further, ¶136 teaches only attached objects are manipulated with the organizational tool, which means deactivating the organizational tool manipulating functionality associated with the detached objects. 

Applicant submits “Applicant does NOT claim "stopping the engaging touch event."” (Remarks, p. 42). The argument is confusing to the Examiner. Claim 2 recites “the engaging touch event ceases to occur”. The Examiner interpret the claimed limitation “the engaging touch event ceases to occur” as “stopping the engaging touch event”. 
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-13, 16-23, and 26-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capela et al. (US 20110185321 A1), in view of Davidson (US 20130069991 A1).

Regarding Claim 11, Capel discloses An apparatus configured to manipulate user interface elements presented on a display screen (¶2 reciting “electronic devices with touch-sensitive surfaces”), comprising:
a touch-sensitive display screen (¶7 reciting “the device has a touch-sensitive display (also known as a "touch screen" or "touch screen display")”) configured to:
display a target user interface element; (Figs. 5A-5J showing a target user interface element 506)
detect a selection touch event (¶173 reciting “UI 500B (FIG. 5B) depicts contact 508 that continues to be detected within the boundary of user interface object 506. In some embodiments, a bounding box 510 is displayed in response to detection of contact 508, indicating that user interface object 506 has been selected for manipulation.”); 
a processor (¶7 reciting “the device has a graphical user interface (GUI), one or more processors”) configured to:
determine the selection touch event has occurred in proximity to the target user interface element;
select the target user interface element for manipulation in response to determining the selection touch event has occurred;
(¶173 reciting “UI 500B (FIG. 5B) depicts contact 508 that continues to be detected within the boundary of user interface object 506. In some embodiments, a bounding box 510 is displayed in response to detection of contact 508, indicating that user interface object 506 has been selected for manipulation.”)

Capela teaches a separate touchpad for activating or deactivating particular functions (¶47) that reads on a clutch user interface element. However, Capela does not explicitly disclose the following limitations:
display a clutch user interface element; 
detect an engaging touch event; and
 the selection touch event has occurred while there is an absence of the engaging touch event in proximity to the clutch user interface element;
determine when the engaging touch event is occurring; and
when the engaging touch event is occurring, activate manipulating functionality associated with the target user interface element.
Davidson teaches “A process for enabling objects displayed on a multi-input display device to be grouped together” (ABS), and “organizational tools on a multi-touch display device” (¶2). 
As shown in Figs. 12B, the display screen is configured to display an organizational tool 1216 (corresponding to a clutch user interface element). In addition, ¶187 recites “The multi-touch display device displays an organizational tool and one or more objects (1252) . . . The multi-touch display device continuously determines whether the one or more objects being displayed should be attached to the organizational tool (1256). The multi-touch touch display device may make the attachment determination in a manner similar to those discussed above with regard to FIGS. 4A-4G”. 
Fig. 4A-4G teaches an example of a process for attaching an object to an organizational tool, which correspond to detecting an engaging touch event. ¶92 recites “Referring to FIG. 4B(b), a user engages the surface of multi-touch display device 400 at a point corresponding to object 402, drags finger 403 over the surface, and disengages the surface at a point where object 402 overlaps organizational tool 410.” In other words, attaching an object to an organizational tool by dragging the object to a point where object 402 overlaps organizational tool 410 reads on an engaging touch event. Before the engaging event occurs, the object 402 is selected and moved with user’s finger. 
Further, Fig. 13 and ¶198 teaches when the objects is attached to the organizational tool (i.e. the engaging touch event is occurring), activating certain manipulating functionality associated with the objects as shown in Figs. 13(b), 13(c). ¶198 recites “when the multi-touch display device 1300 rotates organizational tool 1316 in response to detecting input by fingers 1326 and 1328 engaging the organizational tool, as shown in FIG. 13(b), the multi-touch display device 1300 corresponding translates each of displayed objects 1302, 1304, and 1306 only with regard to whether and how the rotation of organizational tool 1316 impacts the point upon the attachment strip 1318 at which objects 1302, 1304, and 1306 are attached. Thus, in FIG. 13(c), multi-touch display device 1300 has translated the position of objects 1302, 1304, and 1306 with regard to the point at which each is connected to attachment strip 1318, while maintaining the angular orientation (illustrated by the consistent x and y axes next to each object) of objects 1302, 1304, and 1306.”.  
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to adapt Davidson’s displayed clutch user interface element (the organizational tool) in the apparatus (taught by Capela) to have a displayed clutch user interface element, and to determine the engaging touch event is occurring, and to active manipulating functionality associated with the target user interface element while the engaging touch event is occurring (taught by Davidson). The suggestions/motivations would have been to “provide a less cluttered workspace for users”, to “more prominently display those objects most pertinent to users 102 and 104, while maintaining easy access to those objects attached to organizational tools” (¶68), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Capela in view of Davidson discloses The apparatus of Claim 11, wherein the processor is further configured to: 
determine when the engaging touch event ceases to occur; and
deactivate the manipulating functionality associated with the target user interface.
(Davidson, Fig. 5A showing an example of a process for detaching an object from the organizational tool, which reads on stopping the engaging touch event. As shown in Fig. 5C(b) and 5D(b), objects 512, 522 are detached from the tool. Further, ¶136 teaching only attached objects are manipulated with the organizational tool, which means deactivating the organizational tool manipulating functionality associated with the detached objects. The suggestions/motivations would have been the same as that of Claim 11 rejections.)

Regarding Claim 13, Capela in view of Davidson discloses The apparatus of Claim 12, wherein the processor is further configured to activate selection functionality that enables a user interface element to be selected while there is an absence of the engaging touch event. (Davidson teaches detaching an object from the organizational tool as shown in Figs. 5C(b) 5D(b). Further, ¶136 teaching only attached objects are manipulated with the organizational tool. In addition, Capela discloses an object on the screen can be selected for manipulation, and reciting “UI 500B (FIG. 5B) depicts contact 508 that continues to be detected within the boundary of user interface object 506. In some embodiments, a bounding box 510 is displayed in response to detection of contact 508, indicating that user interface object 506 has been selected for manipulation.” (¶173) The suggestions/motivations would have been the same as that of Claim 11 rejections.)

Regarding Claim 16, Capela in view of Davidson discloses The apparatus of Claim 11, wherein in response to determining the target user interface element has been selected for manipulation, the processor is further configured to cause the display of a visual indicator identifying the target user interface as selected. (Capela, Fig. 5B showing an indication 510. ¶173 reciting “a bounding box 510 is displayed in response to detection of contact 508, indicating that user interface object 506 has been selected for manipulation.”)

Regarding Claim 17, Capela in view of Davidson discloses The apparatus of Claim 11, wherein the processor is further configured to enable a user to manipulate the target user interface element in a manner that is permitted only when the engaging touch event is being detected. (Davidson, ¶136 teaching only attached objects are manipulated with the organizational tool. The suggestions/motivations would have been the same as that of Claim 11 rejections.)

Regarding Claim 18, Capela in view of Davidson discloses The apparatus of Claim 11, wherein the processor is further configured to enable a user to manipulate the target user interface element in a manner that is restricted unless the engaging touch event is detected. (Davidson, ¶136 teaching only attached objects are manipulated with the organizational tool. The suggestions/motivations would have been the same as that of Claim 11 rejections.)

Regarding Claim 19, Capela in view of Davidson discloses The apparatus of Claim 11, wherein the processor is further configured to enable boom functionality. (Capela discloses boom functionality, and recites “In the examples described above, user interface object 506 translates 1 pixel per one-finger gesture, 10 pixels per two-finger gesture, and 50 pixels per three-finger gesture.” (¶186))

Regarding Claim 20, Capela in view of Davidson discloses The apparatus of Claim 11, wherein the processor is further configured to facilitate the display of an overlay including a plurality of selectable virtual buttons associated with one or more manipulating functionalities that are activated while the engaging touch event is occurring. (Davidson, IGs. 7c(a) and 7C(b) shows an overlay at the top right-hand corner of the organizational tool 701. ¶148-149 reciting “Multi-touch display device 700 may display a button to indicate in which attachment mode organizational tool 701 is operating. Thus, in FIG. 7C(a), multi-touch display device 700 displays a "Messy" button in the top right-hand corner of organizational tool 701. In the event that the user eventually wishes to organize the objects that were attached in the free attachment mode, the organizational tool 701 provides a control to toggle the organizational tool 701 into an organized ("clean") attachment mode. . . .  While operating organizational tool 710 in organized mode, multi-touch display device 700 may display a "Clean" button in the top right-hand corner of organizational tool 701.”. The suggestions/motivations would have been the same as that of Claim 11 rejections.)

Claim 1, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 2, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 3, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 6, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.
Claim 7, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 8, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 9, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 10, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.
Claim 21, has similar limitations as of Claim(s) 1 except it is a CRM claim (Capela, ¶7 reciting “Executable instructions for performing these functions may be included in a computer readable storage medium or other computer program product configured for execution by one or more processors.” ¶31 reciting “The various applications that may be executed on the device may use at least one common physical user-interface device, such as the touch-sensitive surface.”), therefore it is rejected under the same rationale as Claim(s) 11.
Claim 22, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 23, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 26, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.
Claim 27, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 28, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 29, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 30, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.

Claims 4-5, 14-15, and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capela et al. (US 20110185321 A1), in view of Davidson, and further in view of Kutaragi (US 20070260727 A1).

Regarding Claim 14, Capela in view of Davidson discloses The apparatus of Claim 11.
However, Capela in view of Davidson does not explicitly disclose further comprising memory configured to store a target element identifier associated with the target element in response to determining the selection touch event has occurred.
It is well known in the art to save selected object IDs in memory for future manipulation. In addition, Kutaragi teaches “The identification information of the thus selected image objects 52 is sequentially stored in the memory of the home-use computer 18, and later used for collective display in the TV receiver in response to the auxiliary button 34R pressed.” (¶71). 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Capela in view of Davidson) to store IDs of selected GUI elements in memory for later manipulation (taught by Kutaragi). The suggestions/motivations would have been use of known technique to improve similar devices (methods, or products) in the same way.

Regarding Claim 15, Capela in view of Davidson and Kutaragi discloses The apparatus of Claim 14, wherein in response to determining the engaging touch event has begun occurring, the processor is further configured to:
retrieve the target element identifier from memory; and
associate the target user interface element with the manipulating functionality.
(See Claim 14 rejections for detailed analysis)

Claim 4, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 5, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.
Claim 24, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 25, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nicholson et al. (US 20100295797 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611